DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/26/2020 and 01/26/2022 have been considered by the examiner.  The submission are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are indefinite because claim 3 do not clearly set forth the metes and bounds of the patent protection desired because in claim 3 applicant claims “wherein the parameters of the first image and the parameters of the first image include a grayscale value, a resolution, and a chromaticity”. Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauchly (US PgPub No. 2010/0245535). 
Regarding claim 1, Mauchly teaches an imaging compensation device (figures 6B and 8; imaging compensation device), comprising: a memory (figure 6B item 625); and a processor (figure 6B; processor); wherein the memory stores a first image obtained from capturing a predetermined object by a camera, the first image comprises parameters for the first image, the camera is installed under a display panel and captures the predetermined object to obtain a second image, the second image is stored in the memory and includes parameters for the second image (figure 6B item 621 also figure 7 – 8; wherein the memory stores a first image obtained from capturing a predetermined object by a camera, the first image comprises parameters for the first image, the camera is installed under a display panel and captures the predetermined object to obtain a second image, the second image is stored in the memory and includes parameters for the second image); the processor analyzes difference between the parameters of the first image and the parameters of the second image to constitute an imaging compensation algorithm, and uses the imaging compensation algorithm to compensate parameters of a last obtained image captured through the display panel by the camera (paragraphs 0027, 0050, 0066, 0079, also 6B – 6D; the processor analyzes difference between the parameters of the first image and the parameters of the second image to constitute an 

Regarding claim 2, as mentioned above in the discussion of claim 1, Mauchly teaches all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

Regarding claim 3, as mentioned above in the discussion of claim 1, Mauchly teaches all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein the parameters of the first image and the parameters of the first image include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein the parameters of the first image and the parameters of the first image include a grayscale value, a resolution, and a chromaticity).

Regarding claim 4, Mauchly teaches an imaging compensation method (figures 6B and 8; imaging compensation device with method figure 7) comprising: capturing a first image from a predetermined object by a camera, wherein the first image comprises parameters for the first image (figure 6B item 621 also figure 7 - 8; capturing a first image from a predetermined object by a camera, wherein the first image comprises parameters for the first image); capturing a second image from the predetermined object through a 

Regarding claim 5, as mentioned above in the discussion of claim 4, Mauchly teaches all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

Regarding claim 6, as mentioned above in the discussion of claim 4, Mauchly teaches all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 - 9 rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Lyu (US PgPub No. 2006/0084195).
Regarding claim 7, as mentioned above in the discussion of claim 1, Mauchly teaches all of the limitations of the parent claim.  Additionally, Mauchly teaches terminal device including a body equipped with an under-screen camera on the body (figures 6A – 6D), wherein the under-screen camera comprises a lens (paragraphs 0048 and 0056), a sensor (figure 6B – 6D camera); and the imaging compensation device of claim 1 (please see claim 1 above).

More specifically, Lyu teaches that the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor (paragraph 0037; the camera comprises an analog to digital converter, and a digital signal processing chip, the digital signal processing chip comprises an image signal processor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Lyu with the teachings of Mauchly to have a system with improved processing in Mauchly because Lyu teaches in at least paragraph 0007 that using the invention results in minimize of the effects of image lag and dark current.

Regarding claim 8, as mentioned above in the discussion of claim 7, Mauchly in view of Lyu teach all of the limitations of the parent claim.  Additionally, Mauchly teaches the predetermined object comprises a number of two or more objects (figure 6B – 6D; the predetermined object comprises a number of two or more objects).

claim 9, as mentioned above in the discussion of claim 7, Mauchly in view of Lyu teach all of the limitations of the parent claim.  Additionally, Mauchly teaches wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity (paragraph 0066, 0089; also figures 6B – 6D, 9; wherein parameters of the first image and the second parameter include a grayscale value, a resolution, and a chromaticity).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Lyu (US PgPub No. 2006/0084195) in view of ZHANG (US PgPub No. 2016/0037042).
Regarding claim 10, as mentioned above in the discussion of claim 9, Mauchly in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Lyu fail to teach wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness. ZHANG, on the other hand teaches wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness.
More specifically, ZHANG teaches wherein in compensating the grayscale value of the last obtained image, the image signal processor compensates the grayscale value of the last obtained image by adjusting display brightness (abstract, paragraphs 0019 and 0037 – 0038 also claims 12, 18, 25 and 28 of ZHANG; wherein in compensating the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of ZHANG with the teachings of Mauchly in view of Lyu to have a system with improved lighting in Mauchly because ZHANG teaches in at least paragraph 0046 that using the invention results in a light source of the object being photographed can be supplemented to some extent, and the light supplementing effect is improved.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Lyu (US PgPub No. 2006/0084195) in view of SHIN (US PgPub No. 2010/0085368).
Regarding claim 11, as mentioned above in the discussion of claim 9, Mauchly in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Lyu fail to teach wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity. SHIN, on the other hand teaches wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity.
More specifically, SHIN teaches wherein in compensating the resolution of the last obtained image, the image signal processor compensates the resolution of the last obtained image by adjusting display clarity (paragraph 0005; wherein in compensating 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of SHIN with the teachings of Mauchly in view of Lyu to have a system with improved image quality in Mauchly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mauchly (US PgPub No. 2010/0245535) in view of Lyu (US PgPub No. 2006/0084195) in view of Evans, V (US PgPub No. 2017/0124942).
Regarding claim 12, as mentioned above in the discussion of claim 7, Mauchly in view of Lyu teach all of the limitations of the parent claim.
However, Mauchly in view of Lyu fail to teach wherein the terminal device comprises a mobile phone. Evans, V, on the other hand teaches wherein the terminal device comprises a mobile phone.
More specifically, Evans, V teaches wherein the terminal device comprises a mobile phone (figure 1C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Evans, V with the teachings of Mauchly in view of Lyu to have a portable system which improves usability in Mauchly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SON (US patent No. 2013/0182062) teaches a mobile device with cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/17/2022